Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 14-cr-380-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     LOUIS ROBLES,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Before the Court is Defendant Louis Robles’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“Motion”). (ECF No. 60.) For the following

reasons, the Motion is denied.

                                       I. BACKGROUND

       On November 13, 2015, Robles pleaded guilty to possession of a firearm in the

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(C)(1)(A). (ECF

No. 48.) On April 15, 2016, the Court sentenced Robles to 180 months’ imprisonment,

of which he has served approximately 76 months. (ECF No. 58.) He is currently

incarcerated at FCI Englewood.

       Robles filed his Motion on November 19, 2020, seeking compassionate release

based on an outbreak of COVID-19 at FCI Englewood. (ECF No. 60.) He posits that he

is at increased risk of death or severe illness due to his underlying health conditions,

which include type I diabetes, sleep apnea, obesity, and arthritis. (Id. at 2–3.) Robles
Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 2 of 6




further contends that his age (53) is also a risk factor. (Id. at 12.) The Government filed

its response opposing the Motion on December 9, 2020. (ECF No. 63.) Robles filed a

reply on January 19, 2021. (ECF No. 68.)

                                          II. ANALYSIS

A.     Compassionate Release Framework

       Robles invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

              The court may not modify a term of imprisonment once it has
              been imposed except that—

                 (1) in any case—

                     (A) the court, upon motion of the Director of the
                     Bureau of Prisons [(“BOP”)], or upon motion of the
                     defendant after the defendant has fully exhausted all
                     administrative rights to appeal a failure of the [BOP] to
                     bring a motion on the defendant’s behalf or the lapse
                     of 30 days from the receipt of such a request by the
                     warden of the defendant’s facility, whichever is earlier,
                     may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with
                     or without conditions that does not exceed the
                     unserved portion of the original term of
                     imprisonment), after considering the factors set forth
                     in section 3553(a) to the extent that they are
                     applicable, if it finds that—

                        (i) extraordinary and compelling reasons warrant
                        such a reduction;

                        ***

                     and that such a reduction is consistent with applicable
                     policy statements issued by the Sentencing
                     Commission . . . .

18 U.S.C. § 3582(c).




                                             2
Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 3 of 6




B.       Exhaustion of Administrative Remedies

         Before filing a motion for compassionate release, a defendant must exhaust

administrative remedies by making a request for compassionate release to the BOP,

and either appealing a denial of the request or showing that 30 days elapsed since

submission of the request. 18 U.S.C. § 3582(c)(1)(A). The Government argues that

Robles did not offer proof that his written request for release to the BOP was a motion

for compassionate release sufficient to exhaust administrative remedies. (ECF No. 63

at 5.)

         Robles states that he submitted a written request to the warden of FCI

Englewood on August 8, 2020. (ECF No. 60 at 3.) He attaches the denial of his

request and his appeal of the denial to his reply. (ECF No. 68-1 at 2–5.) The

Government offers no argument or evidence that Robles’s written request was not

sufficient. As such, the Court is satisfied that Robles has exhausted administrative

remedies.

C.       Extraordinary and Compelling Circumstances

         To release Robles from confinement immediately, the Court would need to re-

sentence him to time served (i.e., 76 months instead of 180 months). To merit such

relief, Robles must first demonstrate “extraordinary and compelling reasons” that are

“consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A) & (c)(1)(A)(i). One Sentencing Commission policy statement

that appears potentially relevant here is the following:

               [E]xtraordinary and compelling reasons exist [if] * * * [t]he
               defendant is—
                   (I) suffering from a serious physical or medical condition,



                                              3
Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 4 of 6




                  (II) suffering from a serious functional or cognitive
                  impairment, or
                  (III) experiencing deteriorating physical or mental health
                  because of the aging process,
              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 cmt. 1(A)(ii). The same policy statement also contains a safety valve

for unexpected circumstances specific to the inmate: “[E]xtraordinary and compelling

reasons exist [if] * * * [a]s determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons [explicitly set forth].” Id. cmt. 1(D).

       Robles argues that he contracted a severe case of COVID-19 and was

hospitalized for a week. (ECF No. 68 at 3–4.) He still experiences shortness of breath

and struggles to perform daily activities. (Id. at 4.) Further, the CDC guidelines state

that individuals with medical conditions such as diabetes and obesity are at high risk of

developing severe illness from COVID-19. People with Certain Medical Conditions,

Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Apr. 12,

2021) (listing medical conditions that carry increased risk of severe illness from COVID-

19). Robles fears reinfection if he remains incarcerated. (ECF No. 68 at 4.)

       Given Robles’s medical conditions that place him at increased risk of severe

illness, the Court assumes for the purposes of this Order that extraordinary and

compelling circumstances exist. The Court therefore proceeds to the question of

whether the sentencing factors set forth in 18 U.S.C. § 3553(a) favor Robles’s release.




                                              4
Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 5 of 6




D.     § 3553(a) Factors

       Robles argues that the § 3553(a) factors favor his release because he has had

exemplary behavior during his incarceration, has earned his General Education

Development degree, and has maintained close relationships with his family. (ECF No.

68 at 5–6.) He contends that he has been rehabilitated, and that any risk of his

recidivism can be prevented through the conditions of his supervised release. (Id. at 5–

6.)

       While Robles’s progress during his incarceration is encouraging, he committed a

serious offense which involved trafficking deadly weapons. (ECF No. 52 at 4–6.) As

reflected in the Presentence Investigation Report, Robles has a lengthy criminal history,

spanning from when he was a minor to the instant offense. (Id. at 7–16.) His current

underlying offense is no less than his eighth felony. (Id. at 7–16.) Moreover, Robles

has served significantly less than half of his 180-month sentence. The extent of

Robles’s criminal history and the severity of his crimes, coupled with how little of his

sentence he has actually served, weigh heavily against his release.

       The Court finds that a sentence of time served (76 months) would not be

consistent with “the nature and circumstances of the offense,” § 3553(a)(1); “the need

for the sentence imposed * * * to reflect the seriousness of the offense [and] * * * afford

adequate deterrence to criminal conduct,” § 3553(a)(2)(A)–(B); and “the kinds of

sentence and the sentencing range established for [Robles’s crimes],” § 3553(a)(4).

The Motion is therefore denied.

                                    III. CONCLUSION

       For the reasons set forth above, Robles’s Motion (ECF No. 60) is DENIED.



                                             5
Case 1:14-cr-00380-WJM Document 74 Filed 04/13/21 USDC Colorado Page 6 of 6




      Dated this 13th day of April, 2021.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martínez
                                                United States District Judge




                                            6
